Case 6:20-cv-00198-MJJ-CBW Document 16 Filed 09/03/20 Page 1 of 2 PageID #: 333




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                     LAFAYETTE DIVISION

 LARRY JAMES ALLEN                                           CIVIL ACTION NO. 6:20-CV-00198

 VERSUS                                                      JUDGE JUNEAU

 LOWE’S HOME CENTERS, LLC                                    MAGISTRATE JUDGE HANNA


                                       MEMORANDUM RULING

            Before the Court is the Motion for Summary Judgment, Rec. Doc. 13, filed

 by Defendant Lowe’s Home Centers, LLC. Noting that no party has filed an

 opposition to the motion, 1 the Court has nevertheless reviewed the full record in the

 case, including the pleadings, the Plaintiff’s deposition, the instant motion, the

 submitted evidence, and the relevant law to reassure itself of the propriety of the

 motion before granting summary judgment against a pro se litigant. 2 Based on that

 review, the Court finds that there is no evidence that the Defendant created or had

 actual or constructive notice of the hazard that caused the Plaintiff’s injury; thus, the

 Plaintiff cannot carry his burden of proof under the Louisiana Merchant Liability

 Act.


 1
   “A motion for summary judgment cannot be granted simply because there is no opposition, even if the failure to
 oppose violated a local rule. The movant has the burden of establishing the absence of a genuine issue of material fact,
 and unless he has done so, the court may not grant the motion, regardless of whether any response was filed.” Hetzel
 v. Bethlehem Steel Corp., 50 F.3d 360, 362 (5th Cir. 1995). However, failure to file an opposition and statement of
 contested material facts requires the Court to deem Defendant Lowe’s statement of uncontested material facts, Rec.
 Doc. 13-1, admitted for purposes of the motion. Local Rule 56.2W.
 2
     FED. R. CIV. P. 56(e)(4) advisory committee’s note to 2010 amendment.
Case 6:20-cv-00198-MJJ-CBW Document 16 Filed 09/03/20 Page 2 of 2 PageID #: 334




       Accordingly, IT IS THEREFORE ORDERED, ADJUDGED, AND

 DECREED that:

       Defendant’s Motion for Summary Judgment, Rec. Doc. 13, is GRANTED;

       The hearing in this matter set for September 11, 2020 at 10:30 a.m. is

 CANCELLED, along with all other proceedings and deadlines contained in the

 Court’s previous Scheduling Order, Rec. Doc. 9, that have not yet passed; and,

       The Plaintiff’s claims are DISMISSED, with prejudice.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 3rd day of

  September, 2020.




                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE




                                      Page 2 of 2
